Citation Nr: 1104696	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  06-14 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995.  

This case was previously before the Board of Veterans' Appeals 
(Board) in February 2009, at which time, it was remanded for 
further development.  Following the requested development, the VA 
Appeals Management Center (AMC) in Washington, D.C. confirmed and 
continued the denial of entitlement to service connection for a 
cervical spine disorder.  Thereafter, the case was returned to 
the Board for further appellate action.


FINDING OF FACT

A chronic, identifiable cervical spine disorder, primarily 
diagnosed as cervical spine strain, degenerative disc disease, 
and degenerative joint disease, was first manifested many years 
after service, and the preponderance of the competent evidence of 
record shows that it is unrelated thereto.


CONCLUSION OF LAW

A cervical spine disorder is not the result of disease or injury 
incurred in or aggravated by service, nor may degenerative joint 
disease of the cervical spine be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A 
(West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issue of entitlement to 
service connection for a cervical spine disorder.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, 
the Board finds that VA has met that duty.

In June 2005, VA received the Veteran's claim, and there is no 
issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claim, 
including the evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed him of the 
criteria for service connection and set forth the criteria, 
generally, for rating service-connected disabilities and for 
assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 
and Supp. 2009).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records, dated 
from February 1997 through January 2006, reflecting his treatment 
by private health care providers; records reflecting his 
treatment by VA from December 2001 through August 2010; and a May 
2009 statement from the Veteran's wife.  In October 2010, the 
Veteran requested that he be given a 30 day extension of time to 
submit additional evidence in support of his appeal.  To date, 
however, no additional evidence has been received by VA.

In October 2005 and April 2010, VA examined the Veteran to 
determine the nature and etiology of any cervical spine 
disability found to be present.  The VA examination reports 
reflect that the examiners reviewed the Veteran's medical 
history, interviewed and examined the Veteran, documented his 
current medical conditions, and rendered diagnoses and opinions 
consistent with the remainder of the evidence of record.  
Therefore, the Board concludes that the VA examinations are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).

Finally, VA offered the Veteran an opportunity to present 
additional evidence and argument at a real on appeal.  However, 
to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Factual Background

The report of the Veteran's April 1991 service entrance 
examination is negative for any complaints or clinical findings 
of a neck or cervical spine disorder.  On examination, his neck 
and spine were found to be normal.

In June 1992, the Veteran was treated for a 11/2 week history of 
cervico-thoracic pain.  He reportedly fell six feet off a ledge 
onto some boxes.  He was seen at the Walter Reed Army Medical 
Center Emergency Room, where X-rays were negative for a fracture.  
He stated that the pain had improved but that he still hurt when 
running or doing pushups.  Following an examination, the 
assessment was cervico-thoracic sprain.

In January 1993, the Veteran was treated for musculoskeletal 
chest pain.  At that time, his neck was found to be supple.

In November 1994, the Veteran was treated for an upper 
respiratory infection and sinusitis.  At that time, his neck was 
found to be supple.

In November 1994, the Veteran was examined in conjunction with a 
Medical Board evaluation.  He had no complaints involving his 
neck or cervical spine.  On examination, his neck was found to be 
normal, and there were no findings of a cervical spine disorder.

In March 1995, the Veteran was treated for complaints of morning 
neck pain and stiffness.  He stated that he had been doing 
regular exercises, when he began to feel pain.  The pain 
reportedly increased throughout the day, until he was no longer 
able to move his neck.  He denied any type of injury.  He stated 
that when he moved his neck, the pain radiated to the middle of 
his back and down his left arm to the elbow.  X-rays of the 
cervical spine reportedly showed fusion of the C2-C3 spinous 
process and body, consistent with congenital fusion.  There was 
no evidence of a fracture or other significant radiologic 
abnormality.  Following the examination, the assessment was neck 
pain, and the Veteran was issued a soft collar, as need for 10 
days and pain medication.  

In August 1999, the Veteran was treated for headaches at the 
Woodlake Medical Clinic.  A cranial MRI revealed an incidental 
finding of a congenital failure of segmentation at C2 and C3.  

During a September 2005 VA orthopedic examination, the Veteran 
reported that while driving his car, his neck had locked up.  He 
reportedly had three to four episodes per year, lasting two to 
three days each.  He stated that the pain extended from the base 
of his skull down to the middle of both shoulders.  X-rays of the 
cervical spine revealed a developmental variation with the C2-C3 
block vertebra and straightening of the cervical lordosis.  
Following the examination, the relevant diagnosis was cervical 
spine strain.  The examiner opined that the Veteran's current 
problems, including that involving his neck was not likely 
related to his military service.  She found that such disorder 
had developed during the previous five years.

In October 2005, during a consultation with the VA Rheumatology 
Service, the Veteran reported multiple joint pain.  He responded 
in the affirmative, when asked if he had cervical spine 
tenderness.  The assessment was diffuse joint pain.  The examiner 
stated that because there was no evidence of rheumatologic 
disease on physical examination, laboratory tests, or radiologic 
examinations, other reasons for the Veteran's pain had to be 
considered.

In November 2005, A. J. W., M.D., reported that the Veteran had 
been experiencing upper and lower back pain since June 1992.  Dr. 
W. also stated that the Veteran had reportedly experienced 
problems with his upper neck.  Following an examination, the 
impression was low back pain with degenerative disc disease and a 
left L4-L5 disk herniation with a focal annular tear.  There was 
no diagnosis of a neck disorder.

In January 2006, Dr. W. continued to treat the Veteran for his 
low back disorder.  It was again noted that the Veteran 
experienced problems with his upper neck but had not noticed them 
as much.

In June 2006, the examiner who performed the September 2005 VA 
examination reviewed additional service medical records, 
including the that associated with a Medical Evaluation Board and 
Physical Evaluation Board in service.  After reviewing the 
additional evidence, the VA examiner concluded that it was not 
likely that the Veteran's neck condition was related to his 
military service, when he was seen once in 1995.  

VA outpatient treatment records, dated in January 2007, show that 
the Veteran had received a epidural steroid injection in his 
lumbar and cervical spines.  

In December 2008 VA outpatient treatment record, it was noted 
that the Veteran had had epidural and trigger point injections in 
his low back by a private health care provider.  The last had 
reportedly before performed in January 2007.

In April 2009, the Veteran's wife reported that at his doctor's 
behest, the Veteran had had an open-sided MRI.  The doctor had 
reportedly told the Veteran that he had problems with the discs 
and nerves in his neck.  

In April 2009, the Veteran underwent another VA orthopedic 
examination.  The Veteran reported that he continued to have neck 
discomfort but that it was improving.  Radiographic studies of 
the cervical spine revealed congenital fusion at C2-C3, and mild 
loss of disc height at C3-C4, C5-C6, and C6-C7.  Facet and 
uncovertable degenerative changes were present throughout, with 
moderate bony foraminal encroachment on the left side at C3-C4 
and C5-C6 and mild foraminal encroachment at C3-C4 on the right.  
Following the VA examination, the relevant diagnoses were 
congenital fusion, degenerative disc disease, and degenerative 
joint disease of the cervical spine.  

In July 2010, following a review of the April 2009 VA 
examination, as well as the rest of the claims folder, the 
examiner who performed the April 2009 examination opined that it 
was less likely than not that the Veteran's cervical spine 
disability had been caused by or was a result of his military 
service.  The examiner noted that the Veteran had a congenital 
spine fusion at C2-C3 and that there were two presentations of 
care for neck/shoulder tightness.  She further noted that there 
had been no care documented within one year of the Veteran's 
discharge from service and that there was no ongoing care for a 
chronic problem at this time.  Therefore, she concluded that it 
was less likely than not that the Veteran cervical spine 
condition was traceable to military service.

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis (degenerative joint 
disease), service connection may be presumed when such disability 
is shown to a degree of 10 percent or more within one year of the 
Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Analysis

The Veteran contends that he has a neck disorder which is, 
primarily, the result of an incident in service.  He states that 
in service in June 1992, while unloading a truck and stacking the 
contents on pallets, he fell six to eight feet, injuring his back 
and neck.  He reports that he has had chronic neck pain and 
spasms since that time and that service connection is, therefore, 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against that 
claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give 
testimony about what he experienced.  For example, he is 
competent to report his that he has had chronic neck pain since 
an injury service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not qualified to render 
opinions which require medical expertise, such as the diagnosis 
of that pain.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without 
more, cannot be considered competent medical evidence of service 
connection.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  The Board may disregard a medical opinion that is 
based on facts provided by a veteran that have been found to be 
inaccurate or in contradiction with the facts of record.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  In this 
regard, contemporaneous evidence has greater probative weight 
than a history reported by the Veteran.  Curry v. Brown, 7 Vet. 
App. 59, 68 (1994).  However, medical evidence that is 
speculative, general or inconclusive in nature cannot support a 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, a review of the evidence discloses that in service 
in June 1992, the Veteran was injured in a fall and sustained a 
cervico-thoracic strain.  Although he reports that he had chronic 
neck pain and spasms following that injury, the evidence on file 
does not support that assertion.  Indeed, he demonstrated no 
further neck problems until March 1995, when he was treated for 
complaints of neck pain.  There were no findings of a 
relationship between his complaints in March 1995 and the June 
1992 injury.  During the workup for his complaints, X-rays did 
show the presence of congenital fusion of C2-C3, a finding that 
was also confirmed after service.  

Generally, congenital or developmental diseases are not subject 
to service connection.  38 C.F.R. § 3.303(c).  However, service-
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, when there has been 
aggravation by a superimposed disease or injury.  See Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993); Vet. Aff. Op. Gen. Couns. Prec. 67-90 
(Hereditary Disease - Presumption of Soundness, 55 Fed. Reg. 
43,253 (1990)); Vet. Aff. Op. Gen. Couns. Prec. 82-90 (Service - 
Connection - Congenital/Developmental Disorders, 56 Fed. Reg. 
45,711 (1990)).  In this case, the Veteran does not contend, and 
the evidence does not show, that the congenital abnormality at 
C2-C3 was the manifestation of a disease process or that it 
constituted anything other than a defect.  As such, it is not 
subject to service connection on the basis of aggravation.  

A chronic, identifiable cervical spine disability, variously 
diagnosed as cervical spine strain, degenerative disc disease, 
and degenerative joint disease was not manifested until 2005, 
approximately ten years after the Veteran's separation from 
service.  Despite the evidence of a current cervical spine 
disability, however, the preponderance of the competent evidence 
shows that it is unrelated to service.  Indeed, there is no 
objective evidence of continuing symptomatology during those ten 
years, and there is no competent medical evidence of a nexus to 
service.  In fact, the most recent VA examiners concur that the 
Veteran's cervical spine disability is unrelated to service.

Inasmuch as the preponderance of the competent evidence of record 
is against a finding that the Veteran's current cervical spine 
disability is related to service, he does not meet the nexus 
criteria for service connection.  Therefore, service connection 
for a cervical spine disability is not warranted, and the appeal 
is denied.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to service connection for a cervical spine disability 
is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


